Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 02/26/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 02/26/2021 is approved hence the double patenting rejection is withdrawn.

Allowance
Claims 1-11, 13-14 and 21-27 are allowable.

Reason for Allowance
Independent claims 1, 21 and 25 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
a user interface configured for receiving a user selection of a portal visitor type to create a customizable portal associated with an organization, wherein the portal visitor type identifies users that can access the customizable portal, wherein the user interface is a table driven wizard; a search wizard configured for determining content associated with the portal visitor type and configured for providing the determined content for user selection thereof, and a portal developer wizard configured for creating the customizable portal, wherein the customizable portal is configured to be packaged, wherein the customizable portal is based on the selected content and the portal visitor type and wherein the content is automatically archived based on an email being transmitted to an owner of the content prior to the archiving and the archiving being initiated in response to receiving no reply in response to the email from the owner.



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.